DETAILED ACTION
Introduction
This office action is in response to Applicant’s submission filed on January 12th, 2021. Claims 1-15 are pending in the application. As such, claims 1-15 have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 12th, 2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
The embedded hyperlinks can be found on page 5, lines 5-14, as well as on page 9, line 5.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, line 10 cites:
the selection controller is configured to provide user selection of one or more of the words…
	It is unclear what is meant by “provide user selection”. This could be taken to mean that the selection controller is accepting the user’s input (i.e. selection) and providing that input to the text handling process, or it could be taken to mean that the selection controller provides to the user a selection of one or more words. Turning towards the specification, page 3 notes:
Using that display, the selection controller is configured to provide user selection of one or more words in the text document to be substituted (in that the selection controller 120 may receive commands from the UI 130 and format them into user selection data to be provided to the text handling process 150) and using these techniques to allow user selection of (for example) one or more of the identified characteristics to be retained or other characteristic as one or more target characteristics for a candidate replacement or inserted word at that location in the text.
	Thus, for the purposes of expedited examination, it will be assumed that the claim element refers to the provision of the user’s input to the text handling process.
In regards to claim 2, line 2 cites:
…and the selection controller is configured to provide user selection of…
	It is unclear what is meant by “provide user selection”. As it is similar to claim 1 above, for the purposes of expedited examination, it will be assumed that the claim element refers to the provision of the user’s input to the text handling process.
In regards to claim 3, line 4 cites:
…the selection controller is configured to provide user selection of two or more target…
	It is unclear what is meant by “provide user selection”. As it is similar to claim 1 above, for the purposes of expedited examination, it will be assumed that the claim element refers to the provision of the user’s input to the text handling process.
In regards to claim 11, lines 1-2 cite:
…the selection controller is configured to provide user specification of a further word to be inserted…
	It is unclear what is meant by “provide user specification”. As it is similar to claim 1 above, for the purposes of expedited examination, it will be assumed that the claim element refers to the provision of the user’s input to the text handling process.
In regards to claim 12, lines 2-3 cite:
…the selection controller is configured to provide user specification of a target characteristic of the further word to be inserted into the text document by associating an image…
	It is unclear what is meant by “provide user specification”. As it is similar to claim 1 above, for the purposes of expedited examination, it will be assumed that the claim element refers to the provision of the user’s input to the text handling process.
Furthermore, there is insufficient antecedent basis for “the further word to be inserted”. For the purposes of expedited examination, it will be assumed that claim 12 instead reads “a further word to be inserted”.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims are directed towards a series of elements that can be broadly construed as performance in the mind with the aid of pen and paper. For example, the elements of claim 1 may be performed by a human who reads a document and writes down their emotions upon reading certain words in the document, deciding that the word choice could be improved, and then consulting a thesaurus to find synonyms, and selecting synonyms based on the previously noted down emotions. This judicial exception is not integrated into a practical application because, while it does cite a “data memory”, a “computer processor”, a “digital interface”, an “external server”, and a “machine readable non-transitory storage medium”, these are all generic computing elements. Furthermore, while the claims do cite a “selection controller”, and a “text handling process”, these are described as simply comprising “computer processors” with little else description claimed; that is, they are simply generic computers performing the functions of a “selection controller” or a “text handling process”. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as noted before, the additional elements are merely generic computing elements being applied to perform the process described (See MPEP 2106.05(b)).
Similarly, the elements of claim 2 may be a performance in the mind wherein the emotions written down upon reading certain words in the document are the same emotions based upon which the synonyms are chosen. The cited “selection controller” is, as in claim 1, not integrated into a practical application because it is simply a generic computer performing the recited functions. In addition, it is insufficient to amount to significantly more than the judicial exception because, as noted before, it is simply a generic computing element being applied to perform the process described.
Similarly, the elements of claim 3 may be a performance in the mind wherein the human selects multiple synonyms for a given word, and attempts to select synonyms that are based on more than one emotion. The cited “selection controller” is, as in claim 1, not integrated into a practical application because it is simply a generic computer performing the recited functions. In addition, it is insufficient to amount to significantly more than the judicial exception because, as noted before, it is simply a generic computing element being applied to perform the process described.
It should be noted that claim 4 further cites that the “text handling process” is implemented by an “external server”, the “digital interface” comprising an interface with the “external server”. However, as noted above, each of these elements are directed to generic computing elements that are performing the recited functions, and are thus not integrated into a practical application. In addition, they are insufficient to amount to significantly more than the judicial exception because, as noted before, they are simply generic computing elements being applied to perform the process described.
Similarly, claim 5 further cites the “selection controller” being configured to generate a query to the “external server”, the query defining at least a word to be substituted. The elements of claim 5 may be a performance in the mind wherein the human searches (that is, queries) the thesaurus for the word that they wish to replace. As noted above, the “selection controller” and “external server” are directed to generic computing elements that are performing the recited functions, and are thus not integrated into a practical application. In addition, they are insufficient to amount to significantly more than the judicial exception because, as noted before, they are simply generic computing elements being applied to perform the process described.
Similarly, the elements of claim 6 may be a performance in the mind wherein the human may write down a summary of the text document, separately highlighting the emotions they wrote down while reading the document as well as any words they deemed noteworthy. The cited “selection controller” is, as in claim 1, not integrated into a practical application because it is simply a generic computer performing the recited functions. In addition, it is insufficient to amount to significantly more than the judicial exception because, as noted before, it is simply a generic computing element being applied to perform the process described.
Similarly, the elements of claim 7 may be a performance in the mind wherein the human may separately highlight two or more of the emotions they wrote down while reading the document. The cited “selection controller” is, as in claim 1, not integrated into a practical application because it is simply a generic computer performing the recited functions. In addition, it is insufficient to amount to significantly more than the judicial exception because, as noted before, it is simply a generic computing element being applied to perform the process described.
Similarly, the elements of claim 8 may be a performance in the mind wherein the human may write down the synonyms they selected from the thesaurus. The cited “selection controller” is, as in claim 1, not integrated into a practical application because it is simply a generic computer performing the recited functions. In addition, it is insufficient to amount to significantly more than the judicial exception because, as noted before, it is simply a generic computing element being applied to perform the process described.
Similarly, the elements of claim 9 may be a performance in the mind wherein the human may identify specific words as nouns, verbs, emotions, cities, etc. The claim does not cite any further additional elements.
Similarly, the elements of claim 10 may be a performance in the mind wherein the human may search for specific words that are nouns, verbs, emotions, cities, etc. while looking in the thesaurus. The claim does not cite any further additional elements.
Similarly, the elements of claim 11 may be a performance in the mind wherein the human may consider adding a new word into the text document, and search a dictionary in order to find a word that may match the emotion they desire to convey. The cited “selection controller” and “text handling process” are directed to generic computing elements that are performing the recited functions, and are thus not integrated into a practical application. In addition, they are insufficient to amount to significantly more than the judicial exception because, as noted before, they are simply generic computing elements being applied to perform the process described.
It should be noted that claim 12 further cites providing user specification of a target characteristic of a further word to be inserted into the text document by associating an image with the location of the further word to be inserted, and detecting a target characteristic of the further word by detecting metadata associated with the image and/or providing the image to an image classification process implemented by the computer processor. However, these limitations may generally also be construed as performance in the mind. For example, a human may be provided a dated photograph and asked to add a word to a document that is based upon that photograph; they may read the date to understand the time period depicted in the photograph (that is, detect metadata associated with the image), and determine on their own what is depicted in the photograph (that is, classify the image). While the claim does cite the additional element of “an image classification process”, the claim also notes that the “image classification process” is implemented by a computer processor; that is, the additional element is directed to a generic computing element performing the function of an “image classification process”. Thus, claim 12 is also directed towards an abstract idea without significantly more.
It should also be noted that claim 13 is directed towards a “computer-implemented method” comprising steps that are similar to those performed by the “selection controller” in claim 1. As “computer-implemented” amounts to no more than a recitation of a generic computing element performing the functions of the abstract idea, claim 13 is also directed towards an abstract idea without significantly more.
Furthermore, claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it is merely directed towards software per se (See MPEP 2106.03(I)).
It should be noted that claim 15 is not directed towards software per se, as it claims a non-transitory storage medium storing the software of claim 14; however, it is still directed towards an abstract idea.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-8, and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (U.S. Patent Application Publication 2009/0313274 A1, hereinafter “Chen”).
In regards to claim 1, Chen teaches:
Data processing apparatus (Paragraph 68) comprising: 
a data memory (Paragraph 67); 
5a selection controller (Fig. 2, element 122) comprising a computer processor (Paragraph 68); 
and a digital interface (Fig. 2, element 102) between a control process implemented by the selection controller and a text handling process (Fig. 2, element 120: the chat client, including both the persona manager (i.e. text handling process) and the display device (i.e. selection controller) serves as a digital interface between the two) implemented by the computer processor or another processor (Paragraph 68); 
in which: 
the selection controller is configured to provide a text document from the data memory 10to the text handling process (Fig. 3, element 120; see Paragraph 53: the persona manager (i.e. text handling process) receives an input communication (i.e. text document); Paragraph 51: Chen suggests that the input communication may be a text string highlighted by the user; Paragraph 50: the text string may be highlighted on a graphical user interface displayed on display device 122 (i.e. the selection controller); Paragraph 38: persona manager may include a local memory device to store instructions and data related to the functions of the persona manager) to identify one or more characteristics of words in the text document (Paragraph 53: the communication analyzer identifies an element (i.e. word) of the input communication (i.e. text document); If a persona style is not selected, the persona selector selects a persona (i.e. identifies a characteristic); Paragraph 55: the communication analyzer may determine whether there are more elements associated with the input communication; these elements are identified as either compatible or incompatible to certain personas (i.e. characteristics); see also Paragraph 42; the communication analyzer analyzes a user’s message, performing linguistic analysis to ensure that the user’s message conveys a desired style of expression (i.e. characteristic)); 
the selection controller is configured to provide to the user a selection of one or more of the words in the text document to be substituted (Paragraph 51, lines 9-12: the user may highlight a text string (i.e. select one or more words)) and of one or more target characteristics (Fig. 5: the user is provided a selection of personas (i.e. target characteristics)); 
and the selection controller is configured to request from the text handling process (Paragraph 51, lines 9-12: the user may highlight a text string (i.e. word locations); Paragraph 50: the text string may be displayed on the graphical user interface displayed on the display device (i.e. selection controller); Paragraph 39, lines 7-9: the user interface interacts with the persona manager; thus, the user provides a command to the selection controller, which sends a request to the persona manager) a set of 15one or more substitute words for the selected words (Paragraph 44: a communication analyzer proposes to the user a substitute element (i.e. word) to replace the element of the original content of the user’s message under consideration; Fig. 4: communication analyzer 138 is a component of persona manager 120) such that the substitute words comply with the selected one or more target characteristics (Fig. 5: each of the personas (i.e. target characteristics) is accompanied by a substitute phrase (i.e. one or more words) that complies with the selected persona).
In regards to claim 3, Chen further teaches:
The apparatus of claim 1, in which: 
the selection controller is configured to request from the text handling process a set of one or more substitute words at respective word locations (Paragraph 51, lines 9-12: the user may highlight a text string (i.e. word locations); Paragraph 50: the text string may be displayed on the graphical user interface displayed on the display device (i.e. selection controller); Paragraph 39, lines 7-9: the user interface interacts with the persona manager; thus, the user provides a command to the selection controller, which sends a request to the persona manager; Paragraph 44: a communication analyzer proposes to the user a substitute element (i.e. word) to replace the element of the original content of the user’s message under consideration; Fig. 4: communication analyzer 138 is a component of persona manager 120; Fig. 5: each of the personas (i.e. target characteristics) is accompanied by a substitute phrase (i.e. one or more words) that complies with the selected persona for the highlighted text (i.e. respective word location)); and 
the selection controller is configured to provide user selection of two or more target characteristics associated with a given word location (Fig. 5: the display device (i.e. selection controller) displays multiple personas (i.e. target characteristics) associated with the highlighted text (i.e. given word location)).
In regards to claim 4, Chen further teaches:
The apparatus of claim 1, in which the text handling process is implemented by an external server, the digital interface comprising an interface with the external server (Paragraph 31: the chat client connects to the persona repository via the chat server; the persona repository contains element templates and rules that are used by the persona manager (i.e. text handler); see also Paragraph 33: persona repository connects to an interface (i.e. digital interface) which subsequently connects the persona repository to an external source (i.e. external server); the interface facilitates a query session between the persona repository and the external source, which may include an online dictionary, thesaurus, translation dictionary, attributes such as persona, tone, appropriateness, etc. That is, the external source may be considered to implement a text handling process).
In regards to claim 5, Chen further teaches:
The apparatus of claim 4, in which the selection controller is configured to generate a query to the external server (Paragraph 31: the chat client connects to the persona repository via the chat server; the persona repository contains element templates and rules that are used by the persona manager (i.e. text handler); Fig. 2, element 102, 122: the chat client contains the display device (i.e. selection controller); see also Paragraph 33: persona repository connects to an interface (i.e. digital interface) which subsequently connects the persona repository to an external source (i.e. external server); the interface facilitates a query session between the persona repository and the external source, which may include an online dictionary, thesaurus, translation dictionary, attributes such as persona, tone, appropriateness, etc. That is, the external source may also be considered to implement a text handling process), the query defining at least a word to be substituted (Paragraph 34: the persona repository queries the external source to propose alternate wording (i.e. substitution) for the user’s message (i.e. word to be substituted)).
In regards to claim 6, Chen further teaches:
The apparatus of claim 1, in which the selection controller (Fig. 5, element 122) is configured to generate for 35display (Paragraph 50: the details are generated for display on the display device 122) a representation of the text document (Paragraph 29: the display device displays a chat user interface, which would display instant messages (i.e. display representation of text documents)) and any currently selected words (Fig. 5, element 150: The phrase “I can’t do that.”, a portion of the representation of the text document, is displayed in a context menu) and/or identified and/or target characteristics (Fig. 5, element 152: a list of personas (i.e. identified and/or target characteristics) is displayed).
In regards to claim 7, Chen further teaches:
The apparatus of claim 6, in which the selection controller (Fig. 5, element 122) is configured to generate for display a representation of two or more target and/or identified characteristics associated with a given word (Fig. 5, element 152: a list of personas (i.e. identified and/or target characteristics) is displayed; note that, despite the fact that Fig. 5 displays a string of text instead of a given word, Chen teaches in Paragraph 42 that elements to be substituted and analyzed may include e.g. word choices, suggesting that a similar display can be done for singular given words).
In regards to claim 8, Chen further teaches:
The apparatus of claim 1, in which the selection controller is configured to generate for display a representation of the set of one or more substitute words to the user (Fig. 5, element 152: each persona comes with a set of one or more words that would act as substitutes for the highlighted phrase).
In regards to claim 11, Chen further teaches:
The apparatus of claim 1, in which the selection controller is configured to provide user specification of a further word (Fig. 5, element 150: a user may highlight text to indicate where they wish for the system to change the text) to be inserted into the text document (Paragraph 48: depending on the chosen persona style, words may be added to the text string (i.e. inserted) to match the chosen style) and of a selectable target characteristic (Fig. 5, element 152: a user may select a persona (i.e. target characteristic)) of the further word and to generate a query to the text handling process indicating the target characteristic and a location, with respect to the text document, of the word to be inserted (Paragraph 51, lines 9-12: the user may highlight a text string (i.e. target location); Paragraph 50: the text string may be displayed on the graphical user interface displayed on the display device (i.e. selection controller); Paragraph 39, lines 7-9: the user interface interacts with the persona manager; thus, the user provides a command to the selection controller, which sends a request to the persona manager; Paragraph 44: a communication analyzer proposes to the user a substitute element (i.e. word) to replace (i.e. insert) the element of the original content of the user’s message under consideration; Fig. 4: communication analyzer 138 is a component of persona manager 120; Fig. 5: each of the personas (i.e. target characteristics) is accompanied by a substitute phrase (i.e. one or more words) that complies with the selected persona for the highlighted text (i.e. respective word location)).
In regards to claim 13, Chen teaches:
A computer-implemented (Paragraph 66) method comprising: 
providing a text document from a data memory to a text handling process (Fig. 3, element 120; see Paragraph 53: the persona manager (i.e. text handling process) receives an input communication (i.e. text document); Paragraph 51: Chen suggests that the input communication may be a text string highlighted by the user; Paragraph 50: the text string may be highlighted on a graphical user interface displayed on display device 122; Paragraph 38: persona manager may include a local memory device to store instructions and data related to the functions of the persona manager) to identify one or more characteristics of words in the text document (Paragraph 53: the communication analyzer identifies an element (i.e. word) of the input communication (i.e. text document); If a persona style is not selected, the persona selector selects a persona (i.e. identifies a characteristic); Paragraph 55: the communication analyzer may determine whether there are more elements associated with the input communication; these elements are identified as either compatible or incompatible to certain personas (i.e. characteristics); see also Paragraph 42; the communication analyzer analyzes a user’s message, performing linguistic analysis to ensure that the user’s message conveys a desired style of expression (i.e. characteristic)); 
5providing user selection of one or more of the words in the text document to be substituted and one or more target characteristics (Paragraph 51, lines 9-12: the user may highlight a text string (i.e. select one or more words)) and of one or more target characteristics (Fig. 5: the user is provided a selection of personas (i.e. target characteristics)); 
and requesting from the text handling process (Paragraph 51, lines 9-12: the user may highlight a text string (i.e. word locations); Paragraph 50: the text string may be displayed on the graphical user interface displayed on the display device; Paragraph 39, lines 7-9: the user interface interacts with the persona manager (i.e. text handling process)) a set of one or more substitute words for the selected words (Paragraph 44: a communication analyzer proposes to the user a substitute element (i.e. word) to replace the element of the original content of the user’s message under consideration; Fig. 4: communication analyzer 138 is a component of persona manager 120) such that the substitute words comply with the selected one or more target characteristics (Fig. 5: each of the personas (i.e. target characteristics) is accompanied by a substitute phrase (i.e. one or more words) that complies with the selected persona).
In regards to claim 14, Chen teaches:
Computer software (Paragraphs 65-66), which, when executed by a computer, causes the computer to perform the method of claim 13 (see above, in regards to claim 13).
In regards to claim 15, claim 15 is a device claim corresponding to the system of claim 1. As such, it is rejected on similar grounds.
Furthermore, Chen teaches:
A machine readable non-transitory storage medium (Paragraph 67) which stores the computer software 15of claim 14.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claim 1 above, and further in view of Dagan et al. (International Patent Application WO 2021/025825 A1, hereinafter “Dagan”).
In regards to claim 2, Chen fails to explicitly teach or suggest the target characteristics comprising one or more of the identified characteristics and the selection controller being configured to provide user selection of one or more of the identified characteristics to be retained as target characteristics in combination with the other elements of the claim.
In a related art, Dagan teaches a system that offers replacement text to the user based on a user’s target characteristics (Fig. 4d; see also Paragraph 76-82). Furthermore, Dagan also teaches identifying “style parameters” (Paragraph 78; style parameters may specify e.g. a level of emotion; thus they are similar to the identified characteristics of the instant application) and rephrasing a target text to resemble a style selected by the user (Paragraph 85: the writing assistant detects (i.e. identifies) at least one style attribute (i.e. identified characteristic) and then applies this style attribute in modifying other text in the document (i.e. retains as a target characteristic)). Dagan teaches that that their system may ease the burden of non-native English language speakers in generating communications (Paragraph 34).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Chen to incorporate the teachings of Dagan to include the functionality to generate text using identified style parameters. Doing so would have improved the experience of non-native English language speakers using the system to generate communications by easing their burden, as taught by Dagan (Paragraph 34).
Thus, the combination of Dagan and Chen teaches:
The apparatus of claim 1, in which the target characteristics comprise one or more of the identified characteristics (Dagan, Paragraph 78; style parameters may specify e.g. a level of emotion; thus they are similar to the identified characteristics of the instant application) and the selection controller is configured to provide user selection of 20one or more of the identified characteristics to be retained as target characteristics (Paragraph 85: the writing assistant detects (i.e. identifies) at least one style attribute (i.e. identified characteristic) and then applies this style attribute in modifying other text in the document (i.e. retains as a target characteristic)).  
Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claim 1 above, and further in view of Mattera et al. (U.S. Patent 10599767 B1, hereinafter “Mattera”). 
In regards to claim 9, Chen fails to explicitly teach the identified characteristics comprising one or more selected from the list consisting of parts of speech, emotion tags, and classification of a word as a weapon, noise, vehicle, city, food, flavor, emotion, or other classification.
Mattera teaches a system that provides intelligent part of speech processing in order to enable natural language processing systems to understand multi-word objects, generate part-of-speech tagging annotations, and generate accurate sentence artifacts. (Col. 3, lines 3-11). Notably, Mattera teaches identifying parts of speech (Col. 40, lines 14-16), emotion (Col. 40, lines 36-41), and classifying words (Col. 40, lines 28-36). Mattera teaches that their system may, among other things, enable programs accessing outputs generated by the system to more easily understand the intent of a particular text (Col. 3, lines 11-22).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Chen to incorporate the part of speech tagger taught by Mattera. Doing so would have enabled the system to more easily understand the intent of the particular text (Mattera, Col. 3, lines 11-22), a task already being performed in order to identify “personas” for the given text and text output (Chen, Paragraph 42: the communication analyzer analyzes a user’s message to ensure that the user’s message conveys a desired style of expression (i.e. intent)).
Thus, the combination of Mattera and Chen teaches:
The apparatus of claim 1, in which the identified characteristics comprise one or more selected from the list consisting of: 
parts of speech (Mattera, Col. 40, lines 14-16); 
emotion tags (Mattera, Col. 40, lines 36-41: the part-of-speech tagger may tag words to indicate an emotion of words);
and classification of a word as a weapon, noise, vehicle, city, food, flavour, emotion or other classification (Mattera, Col. 40, lines 28-41: Mattera teaches at least classification of a word as an emotion, but also other classifications such as date, money, or places).
In regards to claim 10, Chen fails to explicitly teach the target characteristics comprising one or more selected from the list consisting of parts of speech, emotion tags, and classification of a word as a weapon, noise, vehicle, city, food, flavor, emotion, or other classification.
Mattera teaches a system that provides intelligent part of speech processing in order to enable natural language processing systems to understand multi-word objects, generate part-of-speech tagging annotations, and generate accurate sentence artifacts. (Col. 3, lines 3-11). Notably, Mattera teaches identifying parts of speech (Col. 40, lines 14-16), emotion (Col. 40, lines 36-41), and classifying words (Col. 40, lines 28-36). Mattera teaches that their system may, among other things, enable programs accessing outputs generated by the system to more easily understand the intent of a particular text (Col. 3, lines 11-22).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Chen to incorporate the part of speech tagger taught by Mattera. Doing so would have enabled the system to more easily understand the intent of the particular text (Mattera, Col. 3, lines 11-22), a task already being performed in order to identify “personas” for the given text and text output (Chen, Paragraph 42: the communication analyzer analyzes a user’s message to ensure that the user’s message conveys a desired style of expression (i.e. intent)).
Thus, the combination of Chen and Mattera teaches:
The apparatus of claim 1, in which the target characteristics (Chen, Fig. 5: the user is provided a selection of personas (i.e. target characteristics); The classifications of Mattera are similar in nature to the “personas” of Chen, at least in that they both identify sentiment of a text; it would have been further obvious to extend the classifications of Mattera to target characteristics for selection) comprise one or more selected from the list consisting of: 
parts of speech (Mattera, Col. 40, lines 14-16); 
emotion tags (Mattera, Col. 40, lines 36-41: the part-of-speech tagger may tag words to indicate an emotion of words);
and classification of a word as a weapon, noise, vehicle, city, food, flavour, emotion or other classification (Mattera, Col. 40, lines 28-41: Mattera teaches at least classification of a word as an emotion, but also other classifications such as date, money, or places).
Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chen and Mattera as applied to claim 10 above, and further in view of Fan et al. (U.S. Patent Application Publication 2018/0260385 A1).
In regards to claim 12, while Mattera does teach that their system may use image content as an input to their natural language processing (Col. 12, lines 52-59), neither Chen nor Mattera teach associating an image with a location in the text document of the further word to be inserted into the text document, nor do they teach detecting metadata associated with the image nor providing the image to an image classification process. 
In a related art, Fan teaches a system for managing depictograms using depictogram reference objects. Notably, Fan teaches how emoji (i.e. image) phrases may be replaced with text (Paragraph 76). Furthermore, Fan teaches how the context (i.e. characteristics) of a set of input data may be ascertained by e.g. analyzing metadata associated with the set of input data (Paragraph 64). In addition, Fan teaches that the creation of the depictogram reference object involves normalization of a relationship between a set of emoji characters and a set of language attributes by creating an association between emoji characters and language attributes (Paragraph 90; the creation of this association is essentially classification of the emojis; that is, defining an image classification process). Fan teaches that leveraging use of their depictogram reference objects may facilitate communication clarity, accuracy, and efficiency (Paragraph 24).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Chen and Mattera to incorporate the system of Fan to include the depictogram reference objects. Doing so would have allowed the system to better process data containing emojis, facilitating communication clarity, accuracy, and efficiency, as taught by Fan (Paragraph 24).
Thus, the combination of Chen, Mattera, and Fan teaches:
The apparatus of claim 10, in which: the selection controller is configured to provide user specification of a target 30characteristic of the further word to be inserted into the text document by associating an image with the location, in the text document, of the further word to be inserted into the text document (Fan, Paragraph 76); and the selection controller is configured to detect a target characteristic of the further word by one or more selected from the list consisting of: 35detecting metadata associated with the image (Fan, Paragraph 64); and providing the image to an image classification process implemented by the computer processor or another processor (Fan, Paragraph 90).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhu et al. (U.S. Patent Application Publication 2020/0320113 A1) teaches a system for improving search functionality using natural language processing, notably classifying words as e.g. parts of speech (Paragraph 44) and offering replacements for certain words (Paragraph 56).
Cordes et al. (U.S. Patent 7810033 B2, hereinafter “Cordes”) similarly teaches a system which identifies an “emotive score” of a portion of text, then displays a set of text replacement options with a similar meaning but differing “emotive values” (Fig. 6; see also Clm. 8). While Cordes does teach a link between the identified and target values, the “emotive values” are not equivalent to the “characteristics” of the instant application and cannot be said to be “retained”. 
Czerwinski et al. (U.S. Patent Application Publication 2016/0063874 A1) teaches a system that determines a mental or emotional state of a user and may suggest how a user may modify their input to adjust the emotional content (Paragraph 111).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J KIM whose telephone number is (571)272-4442. The examiner can normally be reached M-F 7:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders, can be reached on (571) 272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER JOONGIE KIM/Examiner, Art Unit 2655 
                                                                                                                                                                                                       /EDGAR X GUERRA-ERAZO/Primary Examiner, Art Unit 2656